Charles T. Major, J.
This is a claim for personal injuries sustained by claimant who fractured his wrist while an inmate of the New York State Penitentiary at Woodbourne, New York, and alleged to have been caused by the negligence of the State of New York.
At the time of the accident, claimant was working as an electrician under John Wright, a civilian guard. About 9:30 a.m. on August 16, 1949 guard Wright left claimant to install wires and lights on the side wall and ceiling of a small refreshment stand. After going about 20 feet from the stand, where guard Wright was preparing to complete the electric circuit, he heard a noise in the stand and found claimant on the floor. Claimant testified that, before commencing the work, he asked for and was refused a ladder, and was directed by Mr. Wright to stand on the top of a counter or bar; and that while on top thereof, the counter cracked and he fell to the floor. The court finds that claimant’s evidence is insufficient to sustain his burden of proof. Guard Wright testified that claimant did not ask for a *677ladder and that the counter did not crack. He and claimant stood on such counter while outlining the work to be done. The counter top was thick plank material. After the accident, guard Wright returned to the stand, stood on top of the same counter and finished the work started by claimant. The counter was not cracked or broken. The court finds that the State provided claimant with a safe place to work, and was not guilty of negligence. ' . . t
The claim is, therefore, dismissed.
The foregoing constitutes the written and signed decision of this court upon which judgment may be entered. (Civ. Prac. Act, § 440.)
Let judgment be entered accordingly.